Arnold L. s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 24, 2015

                                  No. 04-14-00358-CV

             Juanita SPRUTE, M.D. and Jefferson Family Practice Associates,
                             Appellants/Cross-Appellees

                                            v.

                                  Arnold L. LEVEY,
                                Appellee/Cross-Appellant

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-02406
                         Honorable Larry Noll, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

       The court has considered the appellee/cross-appellant's motion for en banc
reconsideration, and the motion is DENIED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.

                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court